DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed November 28, 2022, has been entered.  Claims 1, 3-10, 12 and 14-20 are currently pending in the application.  Claims 2, 11 and 13 have been cancelled.  All previous rejections of claims 2, 11 and 13 have been withdrawn in view of the cancellation of claims 2, 11 and 13.  The previous 112(b) rejection of claim 12 has been withdrawn in view of the amendment to claim 12.  The previous 102 and 103 rejections over Monteleone et al. alone have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 10, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monteleone et al. (US 2012/0219682; cited on IDS filed December 9, 2020) in view of Folan (US 2012/0289591; cited on IDS filed December 9, 2020).
Regarding claims 1, 4, 17 and 20, Monteleone et al. teach a method of inhibiting Salmonella bacteria in animal feed or animal feed ingredients comprising introducing a chemical mitigant to the animal feed, wherein the mitigant comprises at least one medium chain fatty acid [Fig. 1; 0036-0038], and wherein the animal feed ingredients include porcine meat and bone meal and hydrolyzed feather meal [0042].
Monteleone et al. teach their invention includes medium chain fatty acids, and specifically teach caprylic acid [0022], but do not teach caprylic acid in combination with capric acid and caproic acid.
Folan teaches medium chain fatty acids in antimicrobial compositions, with caproic, caprylic and capric acids particularly preferred [0011, 0016].
Therefore, where all of the claimed medium chain fatty acids are taught in the prior art to be included in antimicrobial compositions, it would have been obvious to have included all of caproic, caprylic and capric acids in the composition of Monteleone et al., and provided the chemical mitigant composition “consisting of” the three fatty acids, with the reasonable expectation that the composition would function effectively to inhibit Salmonella in animal feed.  This would have required no more than routine experimentation, as known compounds are being utilized consistent with their function as antimicrobials reported in the prior art.
Regarding the amount of chemical mitigant, Monteleone et al. teach the composition having 1-25% medium chain fatty acid is applied at 25% (e.g., [0040] where 100 g formula 2 is applied to 300 g of the animal feed ingredient                                 
                                    
                                        
                                            100
                                             
                                            g
                                        
                                        
                                            100
                                            g
                                            +
                                            300
                                             
                                            g
                                        
                                    
                                
                            ).  This provides a concentration of chemical mitigant (i.e., medium chain fatty acid) of about 2.5% to about 6.25%, thereby rendering obvious the claimed range.
Regarding claim 3, Monteleone et al. teach their antimicrobial composition may also include lauric acid at 0-5% (e.g., [0029]).  Therefore, where Monteleone et al. do not require the presence of lauric acid, their composition is considered to exclude lauric acid.
Alternatively, where the composition of Monteleone et al. “may” include lauric acid, and Monteleone et al. teach amounts of lauric acid including 0%, it would have been obvious to have excluded lauric acid from the prior art method as the presence of lauric acid is not required in the prior art.
Regarding claim 5, the composition of Monteleone et al. further comprises at least one essential oil (i.e., oregano oil) [0030].
Regarding claim 6, Monteleone et al. teach oregano essential oil in their invention (e.g., [0026]).  While they do not specifically teach wild oregano essential oil, where they do teach oregano essential oil, it would have been obvious to have utilized wild oregano essential oil with the reasonable expectation that a suitable composition effective to inhibit Salmonella would continue to be provided given wild oregano is the same genus Origanum.
Regarding claim 9, Monteleone et al. do not teach providing the animal feed or animal feed ingredients to an animal after a storage period of at least about 42 days.  However, Monteleone et al. do teach their method including applying the chemical mitigant to animal feed and animal feed ingredients intended to be fed to animals (e.g., [0047, 0059]), it would have been obvious to have provided the animal feed to an animal after a storage period of at least 42 days as the method of Monteleone et al. provides a stabilized animal food source.  Therefore, one would have had a reasonable expectation that the animal food source would have been stable for at least 42 days.
Regarding claim 10, Monteleone et al. do not teach maintaining the animal feed ingredients at room temperature throughout the storage period.  However, given the absence of a specific teaching that the animal feed or animal feed ingredients be refrigerated or held at elevated temperature, it would have been obvious to maintain the ingredients at room temperature where room temperature storage would require minimal additional energy inputs.  Room temperature storage, in turn, would have been expected to continue to provide a suitably stabilized animal feed or animal feed ingredient.
Regarding claim 12, Monteleone et al. teach the composition having 1-25% medium chain fatty acid is applied at 25% (e.g., [0040] where 100 g formula 2 is applied to 300 g of the animal feed ingredient                                 
                                    
                                        
                                            100
                                             
                                            g
                                        
                                        
                                            100
                                            g
                                            +
                                            300
                                             
                                            g
                                        
                                    
                                
                            ).  This provides a concentration of chemical mitigant (i.e., medium chain fatty acid) of about 2.5% to about 6.25%, thereby rendering obvious the claimed range.  Further, given both the prior art and the instant invention utilize the medium chain fatty acid as part of an antimicrobial composition, one of ordinary skill would have been able to adjust the amount of chemical mitigant included in the composition in order to impart the desired antimicrobial effects and would have expected the composition to continue to possess antimicrobial activity.
Regarding claim 14, Monteleone et al. teach inhibiting includes reducing (i.e., inhibiting) the rate of growth of microbial pathogens [0024].
Regarding claim 15, Monteleone et al. do not teach formaldehyde as a chemical mitigant according to their invention [0022].
Regarding claim 16, Monteleone et al. teach applying and mixing the chemical mitigant with animal by product protein meal, protein feed sources, and dry and soft pet food sources [0042, 0047, 0049].
Regarding claim 18, Monteleone et al. teach animal feed that is fed to swine (i.e., swine feed) [0059].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Monteleone et al. (US 2012/0219682; cited on IDS filed December 9, 2020) in view of Folan (US 2012/0289591; cited on IDS filed December 9, 2020), as applied to claim 1 above, and in further view of Knueven (US 2012/0301580; cited on IDS filed December 9, 2020).
Modified Monteleone et al. teach a method of inhibiting Salmonella bacteria by introducing a chemical mitigant as set forth above with regard to claim 1.
Modified Monteleone et al. is silent as to the chemical mitigant further comprising sodium bisulfate.
Knueven teaches applying sodium bisulfate to the surface of dry pet food in order to control microbial contamination, including contamination with Salmonella [0014, 0023, 0027].
Therefore, where both modified Monteleone et al. and Knueven teach the use of chemical mitigants for inhibiting bacteria in animal feed, and where both Monteleone et al. at [0049] and Knueven teach applying the chemical mitigant to the surface of pet food, it would have been obvious to have further included sodium bisulfite as a chemical mitigant in the composition of Monteleone et al. with the reasonable expectation that the composition would function effectively to inhibit Salmonella in animal feed.  This would have required no more than routine experimentation, as known compounds are being utilized consistent with their function reported in the prior art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Monteleone et al. (US 2012/0219682; cited on IDS filed December 9, 2020) in view of Folan (US 2012/0289591; cited on IDS filed December 9, 2020), as applied to claim 1 above, and in further view of in view of Sunvold et al. (US 2010/0303966).
Modified Monteleone et al. teach a method of inhibiting Salmonella by introducing a chemical mitigant to an animal feed or animal feed ingredient as set forth above with regard to claim 1.
Modified Monteleone et al. teach their inventive formula may be added to protein sources in pet food to achieve an antimicrobial shield and prevent lipid oxidation [0049].  However, modified Monteleone et al. is silent as to the animal feed comprising an ingredient as recited in claim 19.
Sunvold et al. teach soybean meal is a protein component known to be included in pet foods [0044].
Therefore, where Monteleone et al. teach mixing the chemical mitigant with protein sources in pet foods in order to provide an antimicrobial shield and prevent lipid oxidation in the protein source, it would have been obvious to have mixed the chemical mitigant with soybean meal as taught by Sunvold et al. as protein meal was a protein source known to be included in pet foods.  This would have required no more than routine experimentation and would have been expected to provide the predictable result of a soybean meal stabilized against microbial contamination and lipid oxidation.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 10,772,343. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims are to a method of inhibiting Salmonella bacteria in animal feed or animal feed ingredients, where the method includes introducing a chemical mitigant into the animal feed or animal feed ingredients, wherein the chemical mitigant comprises at least one medium chain fatty acid and at least one essential oil, and wherein the animal feed or animal feed ingredients comprise the same ingredients in both sets of claims.  Additionally, both the instant claims and the patented claims include sodium bisulfate applied to the surface of the animal feed.  The patented claims do not specifically recite a method including inhibiting as recited in instant claim 14.  However, given the method of instant claim 1 and the method of the patented claims both require introducing a chemical mitigant to animal feed, the method of the patented claims is considered to provide inhibition as recited in instant claim 14.  Similarly, while the patented claims do not specifically teach applying and mixing the mitigant with the animal feed ingredients, where the patented claims recited “introducing” the mitigant, applying and mixing would have been obvious means of introducing the mitigant to the animal feed.

Response to Arguments

Applicant's arguments filed November 28, 2022, have been fully considered but they are not persuasive.
Applicant argues that Monteleone’s compositions are tailored to overcome the low-temperature instabilities of lauric acid and caprylic acid, and one cannot simply substitute two additional medium chain fatty acids given the differences in freezing temperatures between the fatty acids and given that the fundamental purpose of Monteleone is to utilize caprylic acid in a low temperature setting (Remarks, pp. 6-7).
These arguments are not persuasive.  Monteleone teaches caprylic acid as a preferred MCT in their formulations (see [026-0035]), while Folan teaches medium chain fatty acids in antimicrobial compositions, with caproic, caprylic and capric acids particularly preferred [0011, 0016].  The invention of Monteleone is not using caprylic acid alone, due to its low freezing point.  Rather, Monteleone combines the MCT with other components to provide a composition suitable for low-temperature applications [0017].  Therefore, it would have been obvious to have combined the three MCTs as claimed, as all are taught to be included in antimicrobial compositions in the prior art.  The fact that the freezing temperature of capric acid is higher than the freezing temperature of caprylic acid is not considered to preclude the combination, where the fatty acids in Monteleone are combined at a temperature well above the freezing point of either caprylic or capric acid (Monteleone [0038]).
Applicant argues that even if the application rate of the MCT taught by Monteleone overlaps the claimed range, this is for a single MCT, not a combination (Remarks, p. 7).
This argument is not persuasive.  Where Monteleone teaches an amount of a single MCT that renders obvious the claimed range, it further would have been obvious to have provided the combination of MCTs in a similar amount with the reasonable expectation that suitable antibacterial activity would continue.  Particularly given that the prior art of Folan teaches the MCTs caproic acid, caprylic acid and capric acid as preferred MCTs in antibiotic compositions.  Further, the claim does not specify amounts of individual MCTs, and even so, there is no showing that particular amounts of different MCTs within the claimed total range provide an unexpected result.
Applicant presents no additional arguments with regard to the rejections incorporation Sunvold and Knueven, or with regard to the double-patenting rejections.  These rejections are maintained as set forth above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791